      Case 3:19-cv-01620-N Document 40 Filed 12/02/20              Page 1 of 2 PageID 291



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


 MILTON SCHULZ, individually and               )
 on behalf of all others similarly situated,   )     CASE NO. 3:19-cv-01620-N
                                               )
         Plaintiff,                            )     Judge David C. Godbey
                                               )
 v.                                            )
                                               )
 INFOGROUP INC.,                               )
                                               )
         Defendant.                            )


                                  NOTICE OF SETTLEMENT

         Plaintiff Milton Schulz and Defendant Infogroup Inc. hereby notify the Court that the

Parties to this action have reached an agreement on the principal terms of an individual settlement

of all remaining claims in this action.

         The Parties intend to file a Rule 41 dismissal upon completion of the terms of the

Settlement Agreement, and in any event no later than 14 days from the date of this Notice.

Accordingly, Defendant does not intend to file an answer to Plaintiff’s Amended Complaint, which

would otherwise be due on or before December 3, 2020.



Dated: December 2, 2020
   Case 3:19-cv-01620-N Document 40 Filed 12/02/20        Page 2 of 2 PageID 292



Respectfully submitted,

 JOHNSON BECKER, PLLC                     DEFENDANT INFOGROUP INC.

 /s/ Jacob R. Rusch                       By: /s/ Sean G. Wieber
 Jacob R. Rusch (pro hac vice)            Sean G. Wieber (pro hac vice)
 Timothy J. Becker (pro hac vice)         Kevin P. Simpson (pro hac vice)
 444 Cedar Street, Suite 1800             Winston & Strawn LLP
 Saint Paul, Minnesota                    35 West Wacker Drive
 Telephone: (612) 436-1800                Chicago, Illinois 60601
 Fax: (612) 436-1801                      swieber@winston.com
 jrusch@johnsonbecker.com                 kpsimpson@winston.com
 tbecker@johnsonbecker.com                Telephone: (312) 558-5600
                                          Facsimile: (312) 558-5700
 Counsel for Plaintiff
                                          -and-

                                          Thomas B. Walsh, IV
                                          State Bar No. 00785173
                                          WINSTON & STRAWN LLP
                                          2121 N. Pearl Street, Suite 900
                                          Dallas, TX 75201
                                          twalsh@winston.com
                                          Telephone: (214) 453-6500
                                          Facsimile: (214) 453-6400

                                          ATTORNEYS FOR DEFENDANT
                                          INFOGROUP INC.




                                      2
